Citation Nr: 1532098	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  08-30 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1961 to May 1965, from June 1970 to April 1974, and from November 1986 to July 1989. He died in November 2007. The appellant is his widow.

 This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In May 2014, the Court of Appeals for Veterans Claims (Court) issued a Memorandum Decision vacating and remanding the Board's previous December 2012 denial of the appellant's claim.  The Court found that the Board did not provided adequate reasons and bases regarding the appellant's contentions that the Veteran's Agent Orange exposure caused his pancreatic cancer.  In response, the Board has requested additional development on this issue by way of a February 2015 medical specialist opinion. This opinion obtained the Board has readjudicated the issue.


FINDINGS OF FACT

1. The Veteran's death in November 2007 was due to metastatic carcinoma originating in the pancreas.
 
2. At the time of his death, service connection was not in effect for any disability.
 
3. Pancreatic carcinoma was not present in service or within one year after the Veteran's discharge from service and was not etiologically related to service, to include herbicide exposure during service.
CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been. 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist
 
VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 
 
The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120   (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held that when VA receives a claim for death and indemnity compensation (DIC) under 38 U.S.C.A. § 1310, it must provide a detailed notice to the claimant. Specifically, the Court held that, under section 38 U.S.C.A. § 5103(a), the notice must include a statement of the conditions, if any, for which a veteran was service connected at the time of death; an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.

In the instant case, notice was provided to the appellant in November 2007, prior to the adjudication of his claim in March 2008.  The letter did not specifically inform her that the Veteran was not service-connected for any disabilities. However, the appellant, who has been assisted by a representative throughout the appeals process, is clearly aware of this fact and the evidentiary requirements necessary to substantiate this aspect of her claim. Indeed, the letter informed her that she needed to provide medical evidence showing a reasonable probability that the condition contributing to his death, metastatic carcinoma, was caused by an injury or disease that began during service. Here, she and her representative have argued that the metastatic carcinoma was secondary to the Veteran's herbicide exposure during service and that she should be granted DIC under the presumptive provisions of 38 C.F.R. §§ 3.307 , 3.309 (2012). Further, electronic mail letters are of record which show the appellant's representative inquired about the history of the USS BOLSTER, a vessel on which the Veteran served, and its service in the waters of and shore excursions in the Republic of Vietnam.

Based on the facts of this case, the Board finds that if there is any VCAA notice error involving the Hupp requirements, it has not affected the essential fairness of the adjudication. The content of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

The Board finds that all necessary development has been accomplished. Service treatment records and pertinent post-service medical evidence have been obtained. In addition, the Board obtained an opinion from a VA oncologist. Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional evidence that could be obtained to substantiate the claim.

Merits

The Veteran died in November 2007. At the time of his death, service connection had not been established for any disability. The official certificate of death lists the immediate cause of death as metastatic carcinoma of unknown primary. There are no other causes of death listed.

Initially, the Board notes that the record does not show and the appellant has not contended that the Veteran's fatal carcinoma was present in service or manifested within one year following his discharge from service. The sole basis of the claim is that the fatal carcinoma was caused by the Veteran's exposure to herbicides in service.

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. 3.312(a).  To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).

To be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In this case, the Board has already noted the Veteran served in Vietnam and as such, he was presumptively exposed to herbicides at that time.  See 38 U.S.C.A. § 1116.  Further, the provisions of 38 C.F.R. §§ 3.307, 3.309(e) provide for a presumption of service connection for certain conditions based upon such exposure.  However, pancreatic cancer is not among the list of conditions presumptively associated with herbicide exposure.  Moreover, the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); 61 Fed. Reg. 57586-57589 (1996); 68 Fed. Reg. 27,630-27,641 (2003); 72 Fed. Reg. 32395 (2007); 75 Fed. Reg. 32540 (2010); 79 Fed. Reg. 20308 (2014).

The Board is cognizant that the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §§ 3.303(d), 3.309(e); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange (i.e., herbicides) does not preclude direct service connection for other conditions based on exposure to Agent Orange).  

In a September 2012 report, a VA oncologist said the Veteran had pancreatic head mass with an elevated CA 19-9, liver metastasis, and high calcium levels. He explained that CA 19-9 is a tumor marker for pancreatic cancer and when in the presence of a pancreatic head mass, it is certain that the primary cancer originated in the pancreas. Accordingly, he found it is less likely that lung cancer was the primary origin of the metastatic carcinoma. Based on evidence in the claims file and the foregoing, the expert opined that the cancer was not service related. He noted that pancreatic cancer is not listed in the Agent Orange exposure malignancies; thus, he found that the Veteran's death was not caused by Agent Orange exposure.

In a February 2015 report, a the Chief VA Hematology Oncologist of the Ann Arbor VA Medical Center, responded to the Board's question on whether it was at least as likely as not the Veteran's pancreatic cancer was related to his presumed exposure to Agent Orange in Vietnam.  This VA specialist wrote that research into the chemical of interest present in Agent Orange from the Institute of Medicine of the National Academy of Sciences most recently in summarized in a 2012 update has found that there is inadequate and insufficient evidence to determine whether there is an association between exposure to the chemicals of interest (Agent Orange) and pancreatic cancer.  

The VA specialist went on to elaborate on the cause of the Veteran's pancreatic cancer. He wrote that the Veteran's age group, 60-80, account for 80 percent of all pancreatic cancer occurrence, that pancreatic cancer is more common among men, and that cigarette smoking roughly doubles the risk of pancreatic cancer, the Veteran smoked one half pack per day with a lifetime smoking exposure of 50 to 75 years.  The VA specialist finally concluded that it is less likely than not that the Veteran's pancreatic cancer was related to his herbicide exposure in-service given both the external risk factor present that the Veteran was exposed to, and the most current inconclusive research into any possible relationship between pancreatic cancer and herbicides. 

The Board finds that the affect herbicide exposure has upon an individual's medical condition involves complex medical issues that requires competent medical evidence to resolve.  Further, this is particularly true in cases such as this where the disability in question developed years after the time the herbicide exposure would have occurred, and is not listed as among the conditions presumptively associated with such exposure under the relevant regulatory provisions.  Here, nothing on file shows that the Appellant has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Additionally, the etiology of cancer is not within the competency of lay persons. See Jandreau v. Nicholson, 492 F.3d 1372, FN 4 (Fed.Cir. 2007) (layperson will be competent to identify the condition where the condition is simple, like a broken leg, but not when the condition is not simple, like a form of cancer). Consequently, her contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The Board further finds that the competent medical evidence addressing the etiology of the cause of the Veteran's death are the 2012 opinion and the 2015 VHA opinion, which are against the claim.  Specifically, the 2012 opinion concluded the Veteran's primary site for cancer was the pancreas, thus making the metastatic cancer that caused or contributed to his death a pancreatic cancer, which is not a presumptive disability; and the 2015 opinion concluded that pancreatic cancer was not incurred in or caused by any claimed in-service injury, event, or illness.  The VA examiner explicitly took into account the Veteran's presumed in-service herbicide exposure in making this determination.  

Here, the Board has determined that the VA examiners are presumed qualified to render a competent medical opinion, and were familiar with the Veteran's medical history from review of the VA claims folder.  The examiners opinions were not expressed in speculative or equivocal language.  Further, the examiners supported their opinions with stated rationales which referenced the available medical and scientific information regarding the primary site of the cancer, and the relationship of herbicide exposure and the development of cancer.  The Board also reiterates that no competent medical evidence is of record which explicitly refutes these opinions, nor has the Appellant otherwise demonstrated prejudice therein.  Consequently, the Board finds that these opinions are adequate, persuasive, and entitled to significant probative value in the instant case.

As discussed above, the preponderance of the medical evidence shows that the Veteran's death was due to pancreatic cancer that developed more than one year following his discharge from service and is not etiologically related to service, to include the Veteran's presumed exposure to herbicides in service. Thus, the claim must be denied.

In reaching this decision the Board has considered the benefit-of-the-doubt rule, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim. Ortiz v. Principi, 274 F.3d 1361 (Fed.Cir. 2001).


ORDER

Service connection for the Veteran's cause of death is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


